t c summary opinion united_states tax_court eric lynn tracy petitioner v commissioner of internal revenue respondent docket no 8727-10s filed date eric lynn tracy pro_se john d davis for respondent morrison judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all references to sections are to the internal_revenue_code and all references to rules are to the tax_court rules_of_practice and procedure pursuant to sec_6320 eric lynn tracy seeks our review of a determination concerning the filing of a notice_of_federal_tax_lien to collect his unpaid federal income-tax liability as explained below we decide that the determination by the irs appeals_office was not an abuse_of_discretion background on date the irs mailed a notice to tracy that it had filed a notice_of_federal_tax_lien to secure tracy’s income-tax liability of dollar_figure tracy requested a collection-review hearing with the irs appeals_office the request dated date stated i am currently encarcerated in the idaho department of corrections i have no property assets or income i am completely dependant on the charity of family for support i don’t expect to get out till when i do get out i will be starting my life over completely please consider my extreme hardship illegible paid my taxes faithfully for many years--i am now begging for mercy thank you the hearing was assigned to a settlement officer who conducted the hearing by correspondence in a notice_of_determination dated date the settlement officer determined that all requirements of applicable law and administrative procedure had been met the settlement officer determined that because tracy was in prison his account with the irs would be placed in currently not collectible status the settlement officer determined that the filing of the notice_of_federal_tax_lien balanced the need to efficiently collect tax with tracy’s concern that the collection action be no more intrusive than necessary the settlement officer also determined that none of the conditions in sec_6323 for withdrawing the filing of the notice_of_federal_tax_lien had been satisfied in his petition to the tax_court which he mailed on date tracy stated a b c on date i was convicted by the state of idaho for some very poor choices on my part and sentenced for a period of to years in the idaho department of corrections the very few assets both monetary and non- monetary that i had left after becoming divorced in have subsequently been paid to satisfy debts and pay legal fees reposessed or sold to pay debts--i literally have nothing left to my name of any worth that i know of i have no income other than the paltry dollar_figure hr that the prison pays me as a braille transcriptionist i am almost completely currently not collectible status apparently means that the irs will not attempt to collect the tax_liability the irs can remove this status sec_6323 provides that the irs may withdraw a filed notice of lien and that the withdrawn notice shall be treated as if it had not been filed if the irs determines the filing of such notice was premature or otherwise not in accordance with administrative procedures the taxpayer has entered into an installment_agreement the withdrawal of the notice will facilitate the collection of the tax_liability or with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of such notice would be in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states dependent upon the charity of family members for support d e when i finally regain my freedom earliest late in i will be starting over from nothing--i will need every dime to survive and not be dependent upon government assistance i believe these circumstances constitute extreme hardship at the time the petition was filed tracy was a resident of idaho the parties submitted this case without trial under rule the parties agreed to a stipulation which the court adopts the record consists of the facts that the parties have stipulated and the documents that the parties have stipulated are admissible the court ordered the parties to file briefs the irs filed a brief tracy did not discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for tax if there has been a demand for payment and the person has failed to pay the lien arises at the time of assessment sec_6322 for the federal_tax_lien to have priority over other liens or security interests the irs must file a notice_of_federal_tax_lien sec_6323 118_tc_572 the notice must normally be filed with the appropriate office of the state_or_local_government subdivision in which the property is located sec_6323 sec_6320 provides that the irs must generally give the person against whom a federal_tax_lien is filed written notice of the notice’s filing within five days after the date of its filing sec_6320 provides the person with an opportunity for a hearing before the irs appeals_office the hearing is conducted pursuant to subsections c d other than paragraph b e and g of sec_6330 sec_6320 at the hearing the taxpayer may raise any issues relevant to the unpaid tax including challenges to the appropriateness of the irs’s collection actions and offers of collection alternatives eg an installment_agreement an offer-in-compromise the posting of a bond or the substitution of other assets sec_6330 and iii the appeals_office must consider the following in making the determination whether the requirements of any applicable law or administrative procedure were met the issues properly raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary sec_6330 a taxpayer may appeal the appeals office’s determination to this court within the 30-day period starting on the day after the date of the notice_of_determination sec_6320 sec_6330 in reviewing the irs’s determination the court applies an abuse- of-discretion standard when the underlying tax_liability is not at issue 114_tc_604 the settlement officer assigned to tracy’s hearing considered the three items that were required by sec_6330 to be considered first the settlement officer determined that all requirements of applicable law and administrative procedure had been met see sec_6330 second the settlement officer considered the issues tracy raised see sec_6330 third the settlement officer considered whether the collection action ie the filing of the notice_of_federal_tax_lien balanced the need for the efficient collection_of_taxes with tracy’s concern that the collection action be no more intrusive than necessary see sec_6330 although the court has jurisdiction to determine whether the settlement officer made an error in considering these items see sec_6320 sec_6330 the court looks to tracy to identify these errors see rule b requiring petition to contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination rule e requiring briefs to state the nature of the controversy issues to be decided proposed findings_of_fact points on which the party relies points of law involved and disputed questions of fact tracy does not identify any specific errors made by the settlement officer he merely repeats through his petition the same material he presented to the settlement officer the settlement officer has already considered this material we are not required without guidance from tracy to determine which of the various aspects of the settlement officer’s determination is erroneous we therefore sustain the determination to reflect the foregoing decision will be entered for respondent
